DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,2 & 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Masafumi (JP2002260663, see Machine Translation for citations) (Provided in Applicant’s IDS filed on March 28th, 2020).
Regarding Claim 1, Masafumi discloses a composite nonaqueous binder (cellulose fiber and binder suspended in solvent together with active material-[0024]) of a cellulose nanofiber (cellulose fiber, with nano sizes, used in both electrodes- [0010], cellulose nanofiber used in conjunction with binder for the same purpose, therefore it is the examiner’s position that a cellulose nanofiber is part of the overall binder structure-[0024]) and a thermoplastic fluororesin (binder includes PVdf- [0026], PVdF is thermoplastic-[0049]) for an electrode (cellulose nanofiber and binder used in positive electrode- [0027]) or a separator of a lithium ion battery (secondary battery with negative electrode that stores and releases lithium ion, [003]),
Wherein the cellulose nanofiber is a cellulose having a fiber diameter of 0.002 um or more and 1 um or less (thickness of cellulose fibers can be from 0.01 to 50 um - [0010], preferable thickness of the cellulose fibers is 0.1 or more and 1 um or less-[0017]), a fiber length of 0.5 um or more and 1 mm or less (preferred length range is 0.1 um to 500 um-[0020]) and an aspect ratio, fiber length of the cellulose nanofiber/fiber diameter of the cellulose nanofiber, of 2 or more and 100,000 or less (ratio of length/thickness is more than 5 times-[0011], the most preferred range for this ratio is 10 to 50-[0018]).
Masafumi does not directly disclose wherein the cellulose nanofibers are present in a dispersed state in the thermoplastic resin.
Masafumi discloses cellulose fibers present in the electrode, where the electrode active material, the cellulose fiber, the conductive agent and the binder are mixed together with a solvent to create the electrode mixture slurry ([0024]). Masafumi further discloses that the positive electrode active material and cellulose nanofiber can be formed into a pellet together with the conductive agent and a binder ([0024]). Masafumi further discloses wherein the binder has a wt% of at least doule the cellulose nanofiber ([0024]). Masafumi further teaches that the cellulose fibers are optimized to achieve a uniform distribution of the cellulose fibers in the electrode ([0018],[0036]).
Therefore it is the examiner’s position that because the cellulose fibers of Masafumi are uniformly mixed with the binder, made of thermoplastic resin, to make the positive electrode active material mixture, that Masafumi discloses wherein the cellulose nanofibers are present in a dispersed state in the thermoplastic resin.
Therefore it would be obvious to one of ordinary skill in the art using the disclosure of Masafumi to have the cellulose nanofibers present in a dispersed state in the thermoplastic resin.
Regarding Claim 2, Masafumi discloses the limitations as set forth above. Masafumi further discloses wherein when the total amount of solid contents of the cellulose nanofiber and the thermoplastic fluororesin is taken as 100 mass%, the cellulose nanofiber is contained in ana mount of 5 mass% or more and 80 mass% or less, and the thermoplastic fluroresin is contain in an mount of 20 mass% or more and 95 mass% or less (blending ratio ranges of the binder made of PVdF and cellulose fiber sustainably overlap the instant claim ranges- [0027][0043]).
Regarding Claim 5, Masafumi discloses the limitations as set forth above. Masafumi further discloses wherein the thermoplastic resin comprises polyvinylidene fluoride ([0026]).
Regarding Claim 6, Masafumi discloses the limitations as set forth above. Masafumi further discloses wherein the thermoplastic fluororesin is dissolved in N-methyl-2-pyrrolidone, and the cellulose nanofibers are dispersed in N-methyl-2-pyrrolidone ([0074]),
Wherein when the total mass of the cellulose nanofibers, the thermoplastic fluororesin, and the N-methyl-2-pyrrolidone in the binder is taken as 100 mass%, a total amount of solid contents of the cellulose nanofibers and the thermoplastic fluororesin is 3 mass% or more and 30 mass% or less (for positive electrode-[0074],for negative electrode-[0075]).
Regarding Claim 7, Masafumi discloses the limitations as set forth above. Masafumi further discloses an electrode comprising the binder according to claim 1 (binder according to claim 1 is disclosed by Masafumi as shown above in claim 1 rejection, both positive and negative electrode contain the composite binder of claim 1,[0027],[0040],[0074-0075]). 
	Regarding Claim 9, Masafumi discloses the limitations as set forth above. Masafumi further discloses wherein the electrode of claim 7, comprises a Li-containing active substance ([003], positive electrode active material containing Li-[0015]).
Claims 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Masafumi (JP2002260663, see Machine Translation for citations) (Provided in Applicant’s IDS filed on March 28th, 2020) in view of Nakamura (US20160133902) (provided in Applicant’s IDS filed on March 28th, 2020).
Regarding Claim 3, Masafumi discloses the limitations as set forth above. 
Masafumi is silent to the cellulose nanofiber comprises a cellulose nanofiber subjected to polybasic acid semi-esterification treatment to replace some of hydroxyl groups with carboxyl groups.
Nakamura discloses a polybasic acid semi-esterification treatment to replace some of hydroxyl groups with carboxyl groups (using dibasic acid anhydride-[0012], example-1, [0048]). Nakamura teaches that this treatment allows for the cellulose nanofibers to have improved mechanical strength and improved thermal properties ([0016]). 
Therefore, it would be obvious to one of ordinary skill in the art to modify the cellulose nanofiber of Masafumi with the teachings of Nakamura to have a cellulose nanofiber that is subjected polybasic acid semi-esterification treatment to replace some of hydroxyl groups with carboxyl groups. This modified structure would yield the expected results of improved mechanical strength and improved thermal properties.
Regarding Claim 4, Masafumi discloses the limitations as set forth above.
Masafumi is silent to the cellulose nanofiber comprises a cellulose nanofiber subjected to ethylene oxide addition treatment or propylene oxide addition treatment.
Nakamura discloses a propylene oxide addition treatment (secondary propylene oxide addition treatment-[0018], example 1-[0048]). Nakamura teaches that this treatment allows for the cellulose nanofibers to have improved mechanical strength and improved thermal properties ([0016]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the cellulose nanofiber of Masafumi with the teachings of NAME to have a cellulose nanofiber that is subjected to ethylene oxide addition treatment or propylene oxide addition treatment. This modified structure would yield the expected results of improved mechanical strength and improved thermal properties.
Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Masafumi (JP2002260663, see Machine Translation for citations) (Provided in Applicant’s IDS filed on March 28th, 2020).
Regarding Claim 8, Masafumi discloses the limitations as set forth above. Masafumi does not directly disclose the use of a polymer gel.
However, Masafumi discloses wherein the electrode of claim 7, comprises a polymer gel electrolyte comprising a lithium hexafluorophosphate, a cyclic carbonate, and a chain carbonate, wherein the polymer gel is a composite cellulose nanofiber (electrode group impregnated with non-aqueous electrolyte, and then plasticized to form gel-like nonaqueous electrolyte-[0049], electrolyte includes a nonaqueous solvent, a lithium salt and a polymer-[0049], where the solvent includes a combination of a cyclic carbonate and a chain carbonate-[0050-0051], and the lithium salt is lithium hexafluorophosphate- [0052], cellulose fibers in electrode absorb the non-aqueous electrolyte-[0017]).
Therefore, it would be obvious to one of ordinary skill in the art using the disclosure of Masafumi to have an electrode that comprises a polymer gel comprising a lithium hexafluorophosphate, a cyclic carbonate, and a chain carbonate, wherein the polymer gel is a composite cellulose nanofiber.
Claim(s) 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Masafumi (JP2002260663, see Machine Translation for citations) (Provided in Applicant’s IDS filed on March 28th, 2020) in view of Hirano (US20160156008) (Provided in Applicant’s IDS filed on March 28th, 2020).
Regarding Claim 10, Masafumi discloses the limitations as set forth above. Masafumi disclose a separator but does not disclose the separator having the same binder as claim 1.
Hirano disclose a separator for a secondary battery ([0011]) where the separator is made of cellulose fibers and fluororesin particles ([0029]). Hirano further discloses wherein the separator can include thermoplastic resin fibers ([0029]), and where the fluoresin particles can include PVdF ([0034]). Hirano teaches that the inclusion of these compounds allows for satisfactory air permeability ([008]), which in turn improves ion conductivity ([0011]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the separator of Masafumi with the teachings of Hirano to have a separator with the same binder as claim 1. This modified structure would yield the expected result of improved ion conductivity. 
Regarding Claim 11, Masafumi in view of Hirano discloses the limitations as set forth above. 
Masafumi in view of Hirano discloses the same binder of claim 1, and claim 7 into the separator. Masafumi discloses a polymer gel electrolyte comprising a lithium hexafluorophosphate, a cyclic carbonate, and a chain carbonate, wherein the polymer gel is a composite cellulose nanofiber (electrode group impregnated with non-aqueous electrolyte, and then plasticized to form gel-like nonaqueous electrolyte-[0049], electrolyte includes a nonaqueous solvent, a lithium salt and a polymer-[0049], where the solvent includes a combination of a cyclic carbonate and a chain carbonate-[0050-0051], and the lithium salt is lithium hexafluorophosphate- [0052], cellulose fibers in electrode absorb the non-aqueous electrolyte-[0017]). 
However, Masafumi does not disclose the use of this electrolyte in the separator.
Hirano discloses a Secondary battery with a nonaqueous electrolyte that has a separator with excellent electrolyte retention ([008]). Hirano teaches that this structure allows for satisfactory air permeability ([008]), which in turn improves ion conductivity ([0011]).
Therefore, it would be obvious to one of ordinary skill in the art using the disclosure of Masafumi in view of Hirano to have a separator that comprises a polymer gel comprising a lithium hexafluorophosphate, a cyclic carbonate, and a chain carbonate, wherein the polymer gel is a composite cellulose nanofiber. This modified structure would yield the expected results of improved ion conductivity. 
Regarding Claim 12 & 13, Masafumi in view of Hirano discloses the limitations as set forth above. Masafumi further discloses a lithium ion battery comprising the electrode of claim 7 and the separator of claim 10, wherein the separator is integrated with an electrode in the battery (positive and negative electrode are laminated with separator inbetween them-[0063]), and wherein the separator is bonded and integrated with the electrode.
Although, Masafumi does not directly discloses wherein the binder contained in the separator is what integrates the separator with the electrode, because Masafumi in view of Hirano discloses a structure with integrated electrodes with a separator, all which share the same binder composition, therefore it would be obvious to one of ordinary skill in the art to modify the battery of Masafumi with the teachings of Hirano to have the separator integrated and bonded with the electrode through the binder contains in the electrode. This modified structure would yield the expected results of improved ion conductivity.
Regarding Claim 14, Masafumi discloses the limitations as set forth above. Masafumi does not directly discloses the use of the battery of claim 12 being used in an electrical device. However Masafumi teaches that various electronic devides use secondary batteries as their powere source ([002]).
Therefore, it would be obvious to one of ordinary skill in the art using Masafumi’s disclosure with the teachings of Hirano to have the battery of claim 12 in an electrical device.
Response to Arguments

The examiner notes that applicant DOES NOT claim foreign priority, and that the record has been corrected.
Applicant's arguments filed October 4th, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Masafumi does not discloses wherein the cellulose nanofibers are in a dispersed state in the thermoplastic resin for the following reasons:
Applicant argues that Masafumi discloses a “mixture” which is a separate concept from “composite” and cites instant [0032] for the difference between mixture and composite. The specification defines “composite” binder as one where the cellulose nanofibers are present in a dispersed state in a thermoplastic resin matrix. 
Although the examiner agrees not all “mixtures” fit the definition of the “composite” the examiner argues that Masafumi’s “mixture” still meets Applicant’s interpretation of “composite”.
Masafumi discloses cellulose fibers present in the electrode, where the electrode active material, the cellulose fiber, the conductive agent and the binder are mixed together with a solvent to create the electrode mixture slurry ([0024]). Masafumi further discloses that the positive electrode active material and cellulose nanofiber can be formed into a pellet together with the conductive agent and a binder ([0024]). Masafumi further discloses wherein the binder has a wt% of at least doule the cellulose nanofiber ([0024]). Masafumi further teaches that the cellulose fibers are optimized to achieve a uniform distribution of the cellulose fibers in the electrode ([0018],[0036]).
Because the components of the electrode are all mixed together, including the thermoplastic binder resin, and the cellulose nanofibers, where the cellulose nanofibers are uniformly distributed throughout the electrode mixture, and where the binder is present in an amount of at least twice as much as the cellulose nanofibers, one of ordinary skill in the art could use Masafumi’s disclosure to make a composite binder where the cellulose nanofibers would be dispersed in the thermoplastic resin. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728       

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728